Exhibit 10.1

REASSIGNMENT NO. 5 OF RECEIVABLES IN REMOVED ASSET POOL ONE ACCOUNTS

REASSIGNMENT NO. 5 OF RECEIVABLES IN REMOVED ASSET POOL ONE ACCOUNTS (this
“Reassignment”), dated as of August 4, 2010, by and between CHASE ISSUANCE
TRUST, (the “Trust”) and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Collateral
Agent”), pursuant to the Asset Pool One Supplement referred to below.

W I T N E S S E T H:

WHEREAS, the Trust and the Collateral Agent are parties to the Second Amended
and Restated Asset Pool One Supplement, dated as of December 19, 2007, to the
Third Amended and Restated Indenture, dated as of December 19, 2007,
(hereinafter as such agreement may have been, or may from time to time be,
amended, supplemented or otherwise modified, the “Asset Pool One Supplement”);

WHEREAS, pursuant to the Asset Pool One Supplement, the Trust wishes to remove
from Asset Pool One all Asset Pool One Receivables in certain designated Asset
Pool One Accounts (the “Removed Asset Pool One Accounts”) and to cause the
Collateral Agent to reassign the Asset Pool One Receivables of such Removed
Asset Pool One Accounts, whether now existing or hereafter created, from the
Collateral Agent to the Trust; and

WHEREAS the Collateral Agent is willing to accept such designation and to
reconvey the Asset Pool One Receivables in the Removed Asset Pool One Accounts
subject to the terms and conditions hereof;

NOW, THEREFORE, the Owner Trustee, on behalf of the Trust, and the Collateral
Agent hereby agree as follows:

 

1. Defined Terms. All terms defined in the Asset Pool One Supplement and the
Third Amended and Restated Transfer and Servicing Agreement, dated as of
December 19, 2007, as amended by the First Amendment to the Third Amended and
Restated Transfer and Servicing Agreement, dated as of May 8, 2009, and used
herein shall have such defined meanings when used herein, unless otherwise
defined herein.

“Removal Cut Off Date” shall mean, with respect to the Removed Asset Pool One
Accounts, June 30, 2010.

 

1



--------------------------------------------------------------------------------

“Removal Date” shall mean, with respect to the Removed Asset Pool One Accounts
designated hereby, August 4, 2010.

“Removal Notice Date” shall mean, with respect to the Removed Asset Pool One
Accounts, July 27, 2010.

 

2. Designation of Removed Asset Pool One Accounts. No later than five Business
Days after the Removal Date, or as otherwise agreed upon between the Trust and
the Collateral Agent, the Trust will deliver to the Collateral Agent a computer
file containing a true and complete list of all Removed Asset Pool One Accounts
identified by account number and the aggregate amount of Asset Pool One
Principal Receivables in each Removed Asset Pool One Account as of the Removal
Cut Off Date, which computer file shall as of the Removal Date modify and amend
and be made part of the Asset Pool One Supplement.

 

3. Conveyance of Receivables. The Collateral Agent does hereby reassign to the
Trust, without recourse, on and after the Removal Date, all right, title and
interest of the Collateral Agent in, to and under the Asset Pool One Receivables
now existing and hereafter created from time to time in the Removed Asset Pool
One Accounts identified on Schedule 1 to this Reassignment, all Interchange and
Recoveries related thereto, all monies due or to become due (including all Asset
Pool One Finance Charge Collections) and all amounts received or receivable with
respect thereto and all proceeds (as defined in the UCC as in effect in the
applicable jurisdiction) thereof (the “Removed Collateral”).

 

4. Conditions Precedent. The reassignment hereunder of the Asset Pool One
Receivables in the Removed Asset Pool One Accounts and the amendment of the
Asset Pool One Supplement pursuant to Section 7 of this Reassignment are each
subject to the satisfaction, on or prior to the Removal Date, of the conditions
set forth in Section 2.5(b) of the Asset Pool One Supplement.

 

5. Representations and Warranties. The Trust hereby represents and warrants to
the Collateral Agent as of the Removal Date:

 

  (a)

Legal Valid and Binding Obligation. This Reassignment constitutes a legal, valid
and binding obligation of the Trust enforceable against the Trust, in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect affecting the enforcement of creditors’ rights in general
and except as such

 

2



--------------------------------------------------------------------------------

 

enforceability may be limited by general principles of equity (whether
considered in a suit at law or in equity); and

 

  (b) List of Removed Asset Pool One Accounts. The list of Removed Asset Pool
One Accounts is and will be true and complete in all material respects when
delivered pursuant to subsection 2.5(b)(ii) of the Asset Pool One Supplement.

 

6. Representations and Warranties of the Servicer. No selection procedures
believed by the Servicer to be materially adverse to the interests of the
Noteholders were utilized in selecting the Removed Asset Pool One Accounts to be
removed from the Trust and either (I) a random selection procedure was used by
the Servicer in selecting the Removed Asset Pool One Accounts and only one such
removal of randomly selected Asset Pool One Accounts shall occur in the then
current Monthly Period, (II) the Removed Asset Pool One Accounts arose pursuant
to an affinity, private-label, agent-bank, co-branding or other arrangement with
a third party that has been cancelled by such third party or has expired without
renewal and which by its terms permits the third party to repurchase the Removed
Asset Pool One Accounts subject to such arrangement, upon such cancellation or
non-renewal and the third party has exercised such repurchase right or (III) the
Removed Asset Pool One Accounts were selected using another method that will not
preclude transfers from being accounted for as sales under generally accepted
accounting principles or prevent the Trust from continuing to qualify as a
qualifying special purpose entity in accordance with SFAS No. 140.

 

7. Amendment of the Asset Pool One Supplement. The Asset Pool One Supplement is
hereby amended to provide that all references therein to the “Asset Pool One
Supplement,” to “this Asset Pool One Supplement” and “herein” shall be deemed
from and after the Removal Date to be a dual reference to the Asset Pool One
Supplement as supplemented by this Reassignment. All references therein to the
Asset Pool One Accounts shall be deemed not to include the Removed Asset Pool
One Accounts designated hereunder and all references to Asset Pool One
Receivables shall be deemed not to include the Asset Pool One Receivables
reassigned hereunder. Except as expressly amended hereby, all of the
representations, warranties, terms, covenants and conditions of the Asset Pool
One Supplement shall remain unamended and shall continue to be, and shall
remain, in full force and effect in accordance with its terms and except as
expressly provided herein shall not constitute or be deemed to constitute a
waiver of compliance with or a consent to noncompliance with any term or
provision of the Asset Pool One Supplement.

 

3



--------------------------------------------------------------------------------

8. Release.

 

  (a) The Collateral Agent hereby expressly terminates, relinquishes, releases,
discharges and renders ineffective any and all security interests, liens,
mortgages and encumbrances, as against the Trust, any transferee of the Trust
and any person claiming title to or an interest in the Removed Collateral
through any such person, or any successor or assign of any of the foregoing (all
such persons and entities being referred to individually as a “Transferee” and
collectively as the “Transferees”), any and all right, title, benefit, interest
or claim whatsoever, present or future, actual or contingent (collectively,
“Rights”), owned or held by the Collateral Agent to, against or in respect of
the Removed Collateral.

 

  (b) In case any provision of this Reassignment shall be rendered invalid,
illegal or unenforceable in any jurisdiction, the Collateral Agent hereby
acknowledges that its interest in the Removed Collateral is subordinate and
junior to the security interest of any Transferee and hereby expressly agrees
that any security interest it may have in any Removed Collateral is and shall
remain subordinate and junior to all security interests granted by a Transferee,
regardless of the time of the recording, perfection or filing thereof or with
respect thereto.

 

  (c) The Collateral Agent acknowledges and agrees that the Transferees and
their representatives are expressly entitled to rely on the provisions of this
Section 8, it being the intent of the Collateral Agent that the Transferees will
acquire title to the Removed Collateral purchased by them free of any Rights
owned or held by the Collateral Agent to, against or in respect of the Removed
Collateral.

 

9. Counterparts. This Reassignment may be executed in two or more counterparts,
and by different parties on separate counterparts, each of which shall be an
original, but all of which shall constitute one and the same instrument.

 

10. GOVERNING LAW. THIS REASSIGNMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW
PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

11.

Limitation of Liability. Notwithstanding any other provision herein or
elsewhere, this Reassignment has been executed and delivered by Wilmington

 

4



--------------------------------------------------------------------------------

 

Trust Company on behalf of the Trust, not in its individual capacity, but solely
in its capacity as Owner Trustee, in no event shall Wilmington Trust Company in
its individual capacity have any liability in respect of the representations,
warranties, or obligations of the Trust hereunder or under any other document,
as to all of which recourse shall be had solely to the assets of the Trust, and
for all purposes of this Reassignment and each other document, the Owner Trustee
(as such or in its individual capacity) shall be subject to, and entitled to the
benefits of, the terms and provisions of the Trust Agreement.

 

12. Authorization. The Collateral Agent hereby authorizes Skadden, Arps, Slate,
Meagher & Flom LLP (“Skadden”) to file any financing statements or continuation
statements, and amendments to financing statements, in any jurisdictions and
with any filing offices as Skadden may determine, in its sole discretion, are
necessary or advisable to reflect the reassignment to the Trust pursuant to
Section 3 hereof. Such financing statements may describe the collateral in the
same manner as described herein or may contain an indication or description of
collateral that describes such property in any other manner as Skadden may
determine, in its sole discretion, is necessary, advisable or prudent to ensure
the perfection of the security interest in the collateral granted to the Trust
in connection herewith, including, without limitation, describing such property
as “all assets” or “all personal property.”

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Trust, and the
Collateral Agent have caused this Reassignment to be duly executed by their
respective officers as of the day and year first above written.

 

CHASE ISSUANCE TRUST By:   WILMINGTON TRUST COMPANY,
not in its individual capacity but solely as Owner Trustee on behalf of the
Trust By:  

/s/ Jennifer A. Luce

Name:   Jennifer A. Luce Title:   Assistant Vice President
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent, By:  

/s/ Cheryl Zimmerman

Name:   Cheryl Zimmerman Title:   Vice President

Chase Issuance Trust Reassignment No. 5 – APO

Reassignment No. 5 of Receivables in Removed Asset Pool One Accounts



--------------------------------------------------------------------------------

Schedule 1

REMOVED ASSET POOL ONE ACCOUNTS

[Delivered to the Collateral Agent]